FILE COPY




SHARON KELLER                                                                                          ABEL ACOSTA
 PRESIDING JUDGE               Court of Criminal Appeals                                                   CLERK
                                                                                                        (512)463-1551
                                     P.O. BOX 12308, CAPITOL STATION
LAWRENCE E. MEYERS
CHERYL JOHNSON                             AUSTIN, TEXAS 78711                                        SIAN SCHILHAB
MIKE KEASLER                                                                                          GENERAL COUNSEL
                                                                                                        (512)463-16(10
BARBARA P. HERVEY
ELSA ALCAI.A
BERT RICHARDSON
KEVIN P. YEARY
DAVID NEWELL
JUDGES
                                                                                rfnSlNCOURT OF APPEALS
                                                  May 18, 2015
                                                                                    i^thjCourtofAEEealsDis^ict
   District Clerk Nacogdoches County                                                          nni   1iftOT
   101 W. Main
  Nacogdoches, TX 75961                                                                                 LXAS
   * DELIVERED VIA E-MAIL *                                                          CATHY          "lusk, clef
  Re: CANTON, JAMARIOS LECHRISTOPHER
  CCA No. WR-81,430-02
  COANo. 12-12-00118-CR
  Trial Court Case No.      F1017409-B



  The Court of Criminal Appeals has this day issued a mandate for the above-referenced and styled
  case number. The mandate will be transmitted electronically only.

                                        ***DISTRICT CLERK***
                         MANDATE RECEIPT ACKNOWLEDGEMENT
   Pursuant to Rule 51.2(a)(1) T.R.A.P, please acknowledge receipt of the mandate of the Court of
   Criminal Appeals in the above numbered and styled case via this email link.

                                                                         Sincerely,




                                                                         Abel Acosta, Clerk




  cc: 12th Court Of Appeals Clerk (DELIVERED VIA E-MAIL)
  Presiding Judge 145th District Court
  District Attorney Nacogdoches County (DELIVERED VIA E-MAIL)
  Jamarios LeChristopher Canton

                     Supreme Court Building, 201 West 14th Street, Room 106, Austin, Texas 78701
                                        Website www.txcourts.gov/cca.aspx
                                                                                                  FILECOPY




                             TEXAS COURT OF CRIMINAL \*£JBE2E£%2?
                                                   Austin, Texas
                                                                                         MAY 1 8 2015
                                            MANDATE
                                                                                         TYLER TEXAS
                                         TRIAL COURT NO. F1017409-
                                                                   j CATHY STLUSK, CLER!<
                                   COURT OF APPEALS NO. 12-12-00118-CR

THE STATE OF TEXAS,

TO THE 145TH DISTRICT COURT OF NACOGDOCHES COUNTY GREETINGS:

       Before our COURT OF CRIMINAL APPEALS, on APRIL 22, 2015, the cause upon an Application for

Writ of Habeas Corpus styled;

                             EX PARTE JAMARIOS LECHRISTOPHER CANTON

CCRA NO. WR-81.430-02

was determined; and therein our said COURT OF CRIMINAL APPEALS made its order in these words:

        "This cause came on to be heard on the Application for Writ of Habeas Corpus, and the same being

considered, because it is the Opinion of this Court that the relief prayed for should be GRANTED, it is ORDERED,
ADJUDGED AND DECREED that an out-of-time Petition for Discretionary Review is GRANTED, in

accordance with the Opinion of this Court, and that this Decision be certified below for Observance."

       WHEREFORE, We command you to observe the order of our said COURT OF CRIMINAL APPEALS
in this behalf and in all things have it duly recognized, obeyed and executed.



                      WITNESS, THE HONORABLE SHARON KELLER, Presiding Judge

                                 of our said COURT OF CRIMINAL APPEALS,

                                 with the Seal thereof annexed, at the City of Austin,

                                        on this day Monday, May 18, 2015.




                                              ABEL ACOSTA, Clerk
                                         By: Deana Williamson, Deputy Clerk